           Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
HELEN HUMPHRIES,                                  *
                                                  *
                      Plaintiff,                  *
v.                                                *          Civil Case No. SAG-21-0066
                                                  *
DEPARTMENT OF PUBLIC SAFETY                       *
AND CORRECTIONAL SERVICES,                        *
                                                  *
                      Defendants.                 *

*      *       *       *      *       *       *       *      *       *      *       *       *

                                   MEMORANDUM OPINION

       Plaintiff Helen Humphries, who is self-represented, filed this employment discrimination

lawsuit against her employer, the Department of Public Safety and Correctional Services

(“DPSCS”). DPSCS has filed a Motion to Dismiss the Complaint (“the Motion”), ECF 10.

Plaintiff filed an opposition, ECF 12. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons stated herein, the Motion will be granted, and Plaintiff’s claims will be dismissed

without prejudice.

I.     FACTUAL BACKGROUND

       The facts below are derived from the Complaint and are taken as true for purposes of this

Motion. ECF 1. Plaintiff has worked for the State of Maryland for 35 years. ECF 1 at 11. In or

around June of 2019, Cathy Harris became Plaintiff’s supervisor at DPSCS. Id. at 4. Ms. Harris

mistreated Plaintiff and other employees under her supervision. 1 Id. at 4. In response to Ms.



1
  As will be discussed at greater length, infra, Plaintiff does not appear to allege that Harris’s
mistreatment resulted from age-based animus. See ECF 1 at 4 (“Ms. Harris targeted me from the
onset without a reason that I was aware of.”). In fact, the Complaint expressly alleges that younger
employees were subjected to “similar mistreatment as I had complained about,” eventually
resulting in Ms. Harris’s demotion. Id. at 19.
                                                  1
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 2 of 11



Harris’s actions, Plaintiff filed an internal EEOC complaint on October 15, 2019. Id. at 19. Shortly

thereafter, Plaintiff was “transferred to another building” and placed under the supervision of a

new supervisor, Augustus Harris. Id. at 5, 19. Also during that same month, the field office began

teleworking. Id. at 20. Plaintiff often experienced technical issues and does not feel she received

adequate support from IT staff or her supervisors. Id.

       Plaintiff describes her work experience under Mr. Harris as “a hostile workplace with

retaliation and harassment at the core.” Id. at 5. She alleges that he scrutinizes her work and fails

to approve it in a timely manner, resulting in her receipt of less favorable statistics and performance

metrics. Id. at 5-6. He gave her a low performance evaluation just 30 days after becoming her

supervisor, stating “he must work with [her] a little longer to determine the quality of [her] work.”

Id. at 6. Plaintiff complained to Mr. Harris’s supervisor, Darryl Watkins, about his failure to

process her work in a timely manner, but Mr. Watkins did not intervene. Id. at 6-7.

       On or about May 1, 2020, Plaintiff called the office of Maryland Governor Larry Hogan,

seeking “to obtain relief from retaliation and harassment.” Id. at 14. Later that same day, Director

Martha Danner emailed Plaintiff threatening her with progressive disciplinary action. Id. at 14-

15.

       In late June of 2020, Plaintiff asked to work at a field office at 428 E. Preston Street because

she was having computer issues. Id. at 7. Eventually, she received approval to work in that office,

although she did not believe she was treated properly by Mr. Harris or a clerical employee, Royce

Marshall in attempting to arrange for the workspace. Id. During her time in the office, however,

the letter “P” key was removed from her work tablet, and she felt physically intimidated. Id. at 8,

18. Someone also put white powder and gummy substances on the desk where Plaintiff was sitting.

Id. at 10. On July 2, 2020, Plaintiff called 911 to report the destruction of state property (her work



                                                  2
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 3 of 11



tablet), and because she believed some of her co-workers “were under the influence of illicit

drugs.” Id. After calling the emergency number, Plaintiff went to the lunchroom to calm down.

Id. While Plaintiff was in the lunchroom, one of her co-workers told the officer who responded to

the 911 call that she was not present. Id. at 8-9.

       Also on July 2, 2020, Plaintiff told Mr. Harris that the events in the Preston Street office

leading to her emergency call “resembled witchcraft behavior.” Id. at 12. Later that day, Plaintiff

was called into a meeting with her supervisors, Mr. Harris and Mr. Watkins. Id. at 9. She was not

informed of her right to union representation and did not realize it was a disciplinary meeting. Id.

Mr. Harris told Mr. Watkins that Plaintiff had threatened to file charges against Ms. Danner. Id.

at 10. She had not done so. Id. Mr. Harris later repeated this false allegation to regional

administrators. Id.

       At the July 2, 2020 meeting with Mr. Harris and Mr. Watkins, Mr. Watkins informed

Plaintiff that a referral to the Employees Assistance Program (EAP) had been recommended for

her. Id. She declined the referral but later received an email from a regional administrator giving

her a resource for treatment at Baltimore Crisis Response Inc., a mental health facility. Id. After

the meeting on July 2, 2020, Plaintiff was placed on 10 days of paid administrative leave, which

caused a backlog in her caseload. Id. at 11. Mr. Harris did not attend to the cases Plaintiff had

identified as requiring immediate attention during her period of administrative leave. Id.

       On July 23, 2020, an Assistant Regional Administrator, Michael Holliday, asked Plaintiff

to meet with him, but again did not state that the meeting could result in disciplinary action. Id. at

13. About one minute before the interview began, Mr. Holliday mentioned Plaintiff’s right to

union representation, but she told him she was comfortable speaking with him. Id. The meeting




                                                     3
          Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 4 of 11



was about the destruction of the tablet key, the telephone call to the police, and the allegation that

Plaintiff had threatened to file charges against Ms. Danner. Id.

         On August 7, 2020, a mitigation conference was held. Id. During that conference, Mr.

Harris accused Plaintiff of having a mental illness. Id. Following the conference, Regional

Administrator Andrew Eckstein found Plaintiff guilty of threatening to file charges against Ms.

Danner and of calling the police on July 2, 2020. Id. at 14. He administered a level 1 reprimand.

Id. Plaintiff was “extremely traumatized” by the reprimand “to the point where [she] had to take

sick leave for four days to recover from its effects.” Id. at 22.

   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 12(b)(6) permits a defendant to test the legal sufficiency

of a complaint by way of a motion to dismiss. In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017);

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli,

616 F.3d 393, 408 (4th Cir. 2010), aff’d sub nom., McBurney v. Young, 569 U.S. 221, 133 S. Ct.

1709, 185 L.Ed.2d 758 (2013); Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999).

A Rule 12(b)(6) motion constitutes an assertion by a defendant that, even if the facts alleged by a

plaintiff are true, the complaint fails as a matter of law “to state a claim upon which relief can be

granted.” See In re Birmingham, 846 F.3d at 92.

         Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Federal Rule of Civil Procedure 8(a)(2). That rule provides that a complaint must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the defendants with “fair notice” of

the claims and the “grounds” for entitlement to relief. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007).



                                                  4
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 5 of 11



       To survive a motion under Federal Rule of Civil Procedure 12(b)(6), a complaint must

contain facts sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S.

at 570; see Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our decision in Twombly expounded the

pleading standard for ‘all civil actions’. . . .”) (citation omitted); see also Willner v. Dimon, 849

F.3d 93, 112 (4th Cir. 2017). But a plaintiff need not include “detailed factual allegations” in order

to satisfy Rule 8(a)(2). Twombly, 550 U.S. at 555. Moreover, federal pleading rules “do not

countenance dismissal of a complaint for imperfect statement of the legal theory supporting the

claim asserted.” Johnson v. City of Shelby, Miss., 574 U.S. 10, 11 (2014) (per curiam).

       Nevertheless, the rule demands more than bald accusations or mere speculation. Twombly,

550 U.S. at 555; see Painter’s Mill Grille, LLC v. Brown, 716 F.3d 342, 350 (4th Cir. 2013). If a

complaint provides no more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action,” it is insufficient. Twombly, 550 U.S. at 555. Rather, to satisfy the

minimal requirements of Rule 8(a)(2), the complaint must set forth “enough factual matter (taken

as true) to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts is

improbable and . . . recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (internal

quotation marks omitted).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all of the factual

allegations contained in the complaint” and must “draw all reasonable inferences [from those facts]

in favor of the plaintiff.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440

(4th Cir. 2011) (citations omitted). But a court is not required to accept legal conclusions drawn

from the facts. See Papasan v. Allain, 478 U.S. 265, 286 (1986). “A court decides whether [the

pleading] standard is met by separating the legal conclusions from the factual allegations,

assuming the truth of only the factual allegations, and then determining whether those allegations



                                                  5
           Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 6 of 11



allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy sought. A

Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937,

(2012).

          Because Plaintiff is self-represented, her pleadings are “liberally construed” and “held to

less stringent standards than [those filed] by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citation omitted). “However, liberal construction does not absolve Plaintiff from pleading a

plausible claim.” Bey v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 314 (D. Md. 2014),

aff’d, 584 F. App’x 135 (4th Cir. 2014); see also Coulibaly v. J.P. Morgan Chase Bank, N.A., Civil

Action No. DKC-10-3517, 2011 WL 3476994, at *6 (D. Md. Aug. 8, 2011) (“[E]ven when pro se

litigants are involved, the court cannot ignore a clear failure to allege facts that support a viable

claim.”); aff’d 526 F. App’x 255 (4th Cir. 2013).

          Moreover, a federal court may not act as an advocate for a self-represented litigant. See

Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1996); Weller v. Dep’t of Social Servs., 901 F.2d

387, 391 (4th Cir. 1990). Therefore, the court cannot “conjure up questions never squarely

presented,” or fashion claims for a plaintiff because he is self-represented. Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985), cert. denied, 475 U.S. 1088 (1986); see also M.D.

v. Sch. Bd. of City of Richmond, 560 F. App’x 199, 203 n.4 (4th Cir. 2014) (unpublished) (rejecting

self-represented plaintiff’s argument that district court erred in failing to consider an Equal

Protection claim, because plaintiff failed to allege it in the complaint).

III.      ANALYSIS

          Plaintiff alleges discrimination based on her age. Her complaint, liberally construed,

arguably presents claims of a hostile work environment, age-based discrimination, and retaliation.

Each will be addressed in turn.



                                                   6
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 7 of 11




A. Hostile Work Environment Claim

       Plaintiff alleges that she has been subjected to a hostile work environment. However, not

every highly unpleasant or even abusive workplace amounts to a “hostile work environment” under

the law. See EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315-16 (4th Cir. 2008) (“[C]omplaints

premised on nothing more than rude treatment by [coworkers], callous behavior by [one's]

superiors, [or] a routine difference of opinion and personality conflict with [one's] supervisor” do

not suffice) (internal citations and quotations omitted); see also Bass v. E.I. DuPont de Nemours

& Co., 324 F.3d 761, 765 (4th Cir. 2003) (finding a workplace dispute and “some perhaps callous

behavior by her superiors” insufficient for a plaintiff to establish severe or pervasive activity, even

at the Rule 12(b)(6) stage); Khoury v. Meserve, 268 F. Supp. 2d 600, 614 (D. Md. 2003)

(determining that “disrespectful, frustrating, critical, and unpleasant” workplace interactions do

not create a hostile work environment). One of the elements a plaintiff must allege for a hostile

work environment claim is that “the harassment was based on her protected status.” See, e.g.,

Causey v. Balog, 162 F.3d 795, 801 (4th Cir. 1998) (dismissing hostile environment claim where

“Montgomery never made any derogatory comments about race or age, and nothing about his

conduct suggests it was based on these factors.”).

       Plaintiff does not allege that any of her supervisors, or even any other co-workers, made

age-based comments suggesting discriminatory intent. In fact, at least as to Plaintiff’s initial

supervisor, Ms. Harris, Plaintiff attaches documents in which she alleged to the EEOC that Ms.

Harris subjected younger co-workers to similar abuse and mistreatment. ECF 1 at 19; see also id.

at 18 (describing the harassment from Ms. Harris as “withholding reports, failing to assist me in

getting a client apprehended, playing games about getting my caseload scanned and breaking my



                                                  7
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 8 of 11



personal bookcase in my office” and the harassment from Mr. Harris as “insulting me, withholding

my work, approving my work in a grossly untimely manner and having me placed on admin leave

unnecessarily”). Thus, even taking all of Plaintiff’s allegations of poor treatment as true, the

allegations do not demonstrate any connection between her mistreatment and her age, as required

to establish a hostile work environment claim.

B. Age-Based Discriminatory Treatment Claim

       The Age Discrimination in Employment Act (“ADEA”) proscribes discrimination by an

employer against an employee because of the employee’s age. See 29 U.S.C. §§ 621-34. To prove

an age discrimination claim, the employee “must prove by a preponderance of the evidence (which

may be direct or circumstantial), that age was the ‘but-for’ cause of the challenged employer

decision.” Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir. 2019) (citing Gross v.

FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)). In other words, age discrimination must have

been the only motivation, not just one of several motives, for an employer’s decision to take an

adverse employment action against the employee. Id.

       For most of the actions Plaintiff alleges her employer took against her, she fails to allege

that any similarly situated younger person was treated differently, which is a necessary component

of an age discrimination claim. See Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190-

91 (4th Cir. 2010) (listing as one of the elements “different treatment from similarly situated

employees outside the protected class.”). For example, as to her allegation that she received a

“lower-than-normal” performance evaluation when transferred under the supervision of Mr. Harris

and her allegation that she received a level 1 reprimand for calling the police to the workplace and

threatening to file charges against a supervisor, she fails to allege that younger individuals received




                                                  8
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 9 of 11



better evaluations from Mr. Harris under similar circumstances, or received lesser discipline for

similar conduct. 2

       The sole exception is Plaintiff’s allegation that she was transferred to another workplace

after complaining about mistreatment from Ms. Harris. She expressly alleges that younger

employees who made similar allegations at a later date were not transferred. ECF 1 at 19.

Although, in that context, Plaintiff adequately alleges that she was treated differently from

similarly situated younger colleagues, the Complaint does not adequately allege that her transfer

to a different worksite constituted an adverse employment action. “Absent any decrease in

compensation, job title, level of responsibility, or opportunity for promotion, reassignment to a

new position commensurate with one’s salary level does not constitute an adverse employment

action even if the new job does cause some modest stress not present in the old position.” James

v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 376 (4th Cir. 2004) (internal citations omitted).

Plaintiff’s Complaint, as pled, does not contain any facts about the transfer that would constitute

an adverse employment action. 3 See, e.g., ECF 1 at 4 (“Director Martha Danner transferred me



2
  In fact, while not abundantly clear, it appears that Plaintiff contends that the performance
evaluation and reprimand were retaliatory, not that they were examples of situations where she
received disparate treatment from younger co-workers due to her age.
3
  In Plaintiff’s Opposition to the Motion to Dismiss, she proffers certain additional facts about the
effect of the transfer to a new office on her work. ECF 12 at 3. Those factual assertions are not
properly considered by this Court in evaluating the pending motion to dismiss. See CACI Int’l,
Inc. v. St. Paul Fire and Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009) (discussing the “Four
Corners Rule” limiting federal courts evaluating a 12(b)(6) motion to considering the complaint
itself, any documents attached to the complaint, and documents integral to and explicitly relied on
in the complaint if the authenticity is unchallenged); Zachair, Ltd. v. Driggs, 965 F. Supp. 741,
748 n.4 (D. Md. 1994) aff’d, 141 F.3d 1162 (4th Cir. 1998) (explaining that Plaintiff “is bound by
the allegations contained in its complaint and cannot, through the use of motion briefs, amend the
complaint”). This Court does not reach the issue of whether the facts alleged in Plaintiff’s
opposition would suffice to make the transfer into adverse employment action, but notes some
inconsistency between the suggestion that the transfer caused Plaintiff to experience transportation
difficulties and the allegation in the Complaint that “the field office where I work began
                                                 9
        Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 10 of 11



out of the building where I was working without legitimate reason one month after I filed an EEO

complaint.”); id. at 19 (“After I filed an EEOC complaint through the state on 10/15/19, DPSCS

Case Number 2019-10-01476, I was transferred to another building.”). The allegations only state

the fact of the transfer and do not establish any change in compensation, job title, or duties, or

other detrimental effect on the conditions of Plaintiff’s employment.

       As presently pled, then, Plaintiff’s Complaint has not stated a plausible claim of age-based

discrimination, and those claims will be dismissed without prejudice.

C. Age-based Retaliation Claim

       Plaintiff also has not stated a plausible retaliation claim under the ADEA. She alleges, and

has attached a letter from the internal EEOC to confirm, that she filed a complaint in October 2019

about her treatment by Ms. Harris. She does not allege, however, that she told the EEOC that she

was being mistreated because of her age. 4 Accordingly, she has not alleged that she engaged in

any protected activity relating to a claim of age-based discrimination or “opposed any practice

made unlawful” by the ADEA. See 29 U.S.C. § 630(d); see also Lauth v. Covance, Inc., 863 F.3d

708, 717 (7th Cir. 2017) (general complaints, not based on age, are not protected activity under

the ADEA); Blizzard v. Marion Tech. College, 698 F.3d 275, 288-89 (6th Cir. 2012) (same);

Freilich v. Upper Chesapeake Health, Inc., 313 F.3d 205, 216 (4th Cir. 2002) (“A plaintiff need

not establish that the conduct [he] opposed actually constituted an [ADEA] violation. But a




teleworking around November of 2019,” the same month when Plaintiff was transferred. ECF 1
at 20.
4
 She does attach an EEOC Inquiry sheet listing “Age” as a “Reason for Complaint,” ECF 1 at 16,
but the date of that submission was August 6, 2020 and referred to an incident on July 2, 2020,
well after the alleged retaliatory conduct such as her office transfer or lower performance
evaluations, both of which occurred in November 2019. It appears, then, that the attached inquiry
sheet relates to second EEOC complaint and not the operative complaint from October, 2019.
                                                10
         Case 1:21-cv-00066-SAG Document 13 Filed 06/14/21 Page 11 of 11



complainant must allege the predicate for a reasonable good faith belief that the behavior [he] is

opposing violates the [ADEA].”) (citations omitted). The basis of her original EEOC charge is

not alleged or established anywhere in her Complaint. See, e.g., ECF 1 at 4 (stating only that she

informed the EEO about “discrimination in the workplace”). Similarly, while her Complaint

references other complaints Plaintiff made to management regarding her treatment in the

workplace, it does not allege that any of those informal complaints suggested age discrimination

as a cause. Thus, Plaintiff’s ADEA retaliation claims also will be dismissed without prejudice.

   IV.      CONCLUSION

         For the reasons set forth above, DPSCS’s Motion to Dismiss, ECF 10, will be GRANTED.

Plaintiff’s claims will be dismissed without prejudice and this case will be closed, subject to

reopening if the claims are properly amended to meet the legal requirements described above. A

separate Order follows.



Dated: June 14, 2021                                               /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                               11
